Opinion issued July 7, 2015




                                    In The

                              Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                              NO. 01-14-00988-CV
                         ———————————
  GUILLERMINA SANDOVAL AND OGILVER SANDOVAL, Appellants
                                      V.
              AMERICAN POINTE REALTY, LTD., Appellee



            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                      Trial Court Case No. 1054737


                        MEMORANDUM OPINION

     On June 11, 2015, the parties filed an agreement stating that appellants,

Guillermina Sandoval and Ogilver Sandoval, would file, within three business

days, a motion to dismiss this appeal with prejudice and to render judgment

effectuating the terms of the parties’ agreement.   See TEX. R. APP. P. 6.6,
42.1(a)(2)(A). On June 12, 2015, appellants filed an unopposed motion to dismiss

their appeal with prejudice and seek to have the trial clerk expeditiously release the

$6,225.00 in funds the appellants posted as security to the appellants and order the

appellee, American Pointe Realty, Ltd., to pay appellants $4,275.00 within three

business days of the entry of this Court’s judgment, in accordance with the parties’

Rule 6.6 agreement. See id.at 10.1(a)(5), 42.1(a)(2)(A). No other party has filed a

notice of appeal and no opinion has issued. See id. at 42.1(a)(1), (c).

      Accordingly, we grant the motion, construed as a motion to set aside the trial

court’s judgment and render judgment effectuating the parties’ Rule 6.6 agreement,

namely for the trial clerk to release the $6,225.00 in funds the appellants posted as

security after receipt of the mandate and, within three business days of the entry of

this Court’s judgment, for the appellee to pay appellants $4,275.00. See TEX. R.

APP. P. 6.6, 42.1(a)(2)(A). We construe this motion to include a motion to expedite

the mandate and direct the Clerk of this Court to issue the mandate within ten days

of the date of this memorandum opinion. See id. at 18.1(c).

                                  PER CURIAM
Panel consists of Justices Keyes, Huddle, and Lloyd




                                          2